DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.

Response to Amendment
In view of applicant’s amendments and arguments filed on August 31, 2021, the rejections of claims 1-10 and 12-20 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on July 1, 2021 have been withdrawn.
  Applicant’s amendments and arguments have been rendered moot in view of the new or modified ground of rejection given below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frougier et el. (US Pub. 2020/0066894; hereinafter “Frougier”).
Frougier discloses [Re claim 1] an integrated circuit structure, comprising: an insulator fin 22a (SiO2
Frougier discloses [Re claim 5] wherein the insulator fin 22a comprises silicon oxide (page 2, paragraphs 17 and 18), and the vertical arrangement of horizontal semiconductor nanowires 10 comprises silicon (page 2, paragraph 14).
Frougier discloses [Re claim 7] wherein the insulator substrate (16, 22b, 24a) comprises a layer of silicon oxide 22b (pages 2,paragraphs 17 and 18), and the insulator fin 22a is on the layer of silicon oxide (see fig. 13).
Frougier discloses [Re claim 8] wherein the insulator substrate (16, 22b, 24a) comprises a layer of silicon nitride 24a (SiBCN, a silicon nitride material; pages 2, paragraphs 17 and 18), and the insulator fin 22a is on the layer of silicon nitride (see fig. 13).
Frougier discloses [Re claim 9] wherein a bottom of the pair of epitaxial source or drain structures 46 is on the insulator substrate (16, 22b, 24a) (see fig. 13).
Frougier discloses [Re claim 10] wherein the bottom of the pair of epitaxial source or drain structures 46 is co-planar with a bottom of the insulator fin 22a (see fig. 13).
Frougier discloses [Re claim 12] wherein the pair of epitaxial source or drain structures 46 is a pair of non-discrete epitaxial source or drain structures (left and right portions of the S/D regions at first and second ends of the vertical arrangement of horizontal semiconductor nanowires are continuous structures; see fig. 13). 
Frougier discloses [Re claim 13] wherein the gate stack 52 comprises a high-k gate dielectric layer (page 4, paragraph 34) and a metal gate electrode (page 4, paragraph 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frougier.
[Re claims 2-4] Frougier fails to disclose explicitly [Re claim 2] wherein the insulator fin has a vertical thickness approximately the same as a vertical thickness of 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a certain vertical thickness of an insulator fin on a substrate because it would have been to obtain desired dielectric characteristics and/or dimensions appropriate for preventing leakage of current through a substrate between adjacent transistors.
[Re claim 11] Frougier fails to disclose explicitly wherein the insulator substrate comprises a remnant catalyst material beneath the insulator fin.
However, an unreacted catalyst material may be present underneath the insulator fin with a specific method of process of the insulator fin.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a specific method of processing an insulator fin leaving an unreacted catalyst material beneath the insulator fin because it would have been to obtain desired dielectric characteristics and/or dimensions appropriate for a FinFET structure.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frougier in view of Yi et al. (US Pub. 2020/0373391; hereinafter “Yi”).
[Re claim 6] Frougier fails to disclose explicitly wherein the vertical arrangement of horizontal semiconductor nanowires comprises silicon germanium or a group III-V material.
However, Yi discloses channel layers CH may include silicon, silicon-germanium, or germanium (page 2, paragraph 26).  Frougier discloses the nanosheet channel layers 10 may be silicon (page 2, paragraph 14).  And according to Yi, silicon and silicon-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a specific material for a channel layer, as taught by Yi, because it would have been to obtain desired electrical characteristics appropriate for a FinFET structure.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frougier in view of Leobandung (US Pub. 2019/0189806).
Frougier discloses [Re claim 16] a computing device, comprising: a component including an integrated circuit structure, comprising: an insulator fin 22a (SiO2; page 2, paragraphs 17 and 18; see fig. 13) directly on an insulator layer 24a of an insulator substrate (16, 22b, 24a) (page 2, paragraphs 17 and 18; see fig. 13); a vertical arrangement of horizontal semiconductor nanowires 10 (page 2, paragraph 14) over the insulator fin 22a (see fig. 13); a gate stack 52 (page 4, paragraph 34) surrounding a channel region of the vertical arrangement of horizontal semiconductor nanowires 10 (page 4, paragraph 36; see fig. 13), and the gate stack overlying the insulator fin (see fig. 13); and a pair of epitaxial source or drain structures 46 (page 3, paragraphs 30 and 31) at first and second ends (left and right sides) of the vertical arrangement of horizontal semiconductor nanowires 10 (see fig. 13) and laterally adjacent to first and second ends (left and right sides) of the insulator fin 22a (see fig. 13).
Frougier fails to disclose a board; and the component coupled to the board.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a board and a component coupled to the board, as taught by Leobandung, because it would have been to obtain an end product that includes integrated circuit chips, ranging from toys and other low-end applications to advanced computer products (Leobandung; page 3, paragraph 64).
Leobandung discloses [Re claim 17] further comprising: a memory coupled to the board (an end product of integrated circuit chips affixed to a motherboard can be an advanced computer product; page 3, paragraph 64; so a memory chip is also coupled to the motherboard for the advanced computer product).  The motivation statement stated in the rejection of claim 16 also applies.
Leobandung discloses [Re claim 18] further comprising: a communication chip coupled to the board (a signal processing device/chip; page 3, paragraph 64).  The motivation statement stated in the rejection of claim 16 also applies.
Leobandung discloses [Re claim 19] wherein the component is a packaged integrated circuit die (integrated circuit chip is in a packaged form; page 3, paragraph 64).  The motivation statement stated in the rejection of claim 16 also applies.
Leobandung discloses [Re claim 20] wherein the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor (a central processor; page 3, paragraph 64).  The motivation statement stated in the rejection of claim 16 also applies.

Allowable Subject Matter
Claims 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 14 recites forming a vertical arrangement of horizontal semiconductor nanowires above a semiconductor fin above an insulator substrate; oxidizing the semiconductor fin to form an insulator fin, the insulator fin directly on an insulator layer of the insulator substrate.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claim 15 depends from claim 14, so it is allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/
Primary Examiner, Art Unit 2826                                                                                                                                                                                            October 20, 2021